|\5

FILED

MAY ‘i 4 2010

C'@rk. u.s. uzsrr

UNITED STATES DISTRICT COURT
FOR THE DISTR]CT OF COLUMBlA

Courts for the  sta

)
Nkusi Theoneste, )
)
Plaintiff, )

) _ 10 ()'786

v. ) Civil Action N0.
)
Sewa Singh-Mann, )
)
Defendant. )
)
MEMORANDUM OPINIGN

This matter is before the Court on plaintiff s pro se complaint and application to proceed
in forma pauperis The Court will grant plaintiff s application and dismiss the complaint for lack
of subject matter jurisdiction.

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
only when a "federal question" is presented or the parties are of diverse citizenship and the
amount in controversy exceeds $75,000. A party seeking relief in the district court must at least
plead facts that bring the suit within the court's jurisdiction See Fed. R. Civ. P. S(a). Failure to
plead such facts warrants dismissal of the action. See Fed. R. Civ. P. l2(h)(3).

Plaintiff, a resident of Arlington, Virginia, sues a resident of Woodbridge, Virginia, for
alleged injuries resulting from a car accident in August 1997. Plaintiff attaches to the complaint
documents showing that the Superior Court of the District of Columbia has previously dismissed
a case apparently arising from the same set of facts. The current complaint does not present a

federal question and does not provide a basis for diversity jurisdiction because the parties reside

`\N

in the same state. To the extent that plaintiff is seeking review of the Superior Court’s dismissal
order, this Court lacks jurisdiction to review the decisions of any other court. Fleming v. United
States, 847 F. Supp. 170, 172 (D.D.C. 1994), cert. denied 513 U.S. 1150 (1995). A separate

Order of dismissal accompanies this Memorandum Opinion.

?/t,»\ z\ hl/*